Citation Nr: 1228748	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.   Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for residuals of a deviated septum.  Regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no connection between the Veteran's left foot disability and service.

2.  There is no connection between the Veteran's left ankle disability and service.

3.  There is no connection between the Veteran's right knee disability and service.

4.  There is no connection between the Veteran's left knee disability and service.

5.  There is a connection between the Veteran's bilateral hearing loss disability, according to VA standards, and service.

6.  The preponderance of the evidence is against a finding that the Veteran currently has tinnitus related to his military service.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  Bilateral hearing loss disability was incurred in active military service and service connection for this disability is warranted.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

6.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Left Foot and Ankle Disabilities, Right and Left Knee Disabilities, Tinnitus

The Veteran in this case contends that he has left foot and left ankle disabilities related to his service; he also claims that he has tinnitus related to his service from August 1973 to July 1981, more than 30 years ago.

The Veteran's service treatment records indicate that the Veteran was treated for pain and calluses of the left foot, and that he reported that his left foot was "deformed"; records indicate that the Veteran's left foot was smaller than his right foot, and that he was treated for complaints of blisters, calluses, and discomfort.  In 1975, the Veteran was treated for his left foot after a rock fell on it while hiking.  Service treatment records also show that the Veteran was treated for a sprained left ankle in 1976; x-rays and range of motion were normal, but the Veteran received a profile due to swelling and pain.  

There is no evidence during the Veteran's service that he complained of, received treatment for, or was diagnosed with tinnitus or ringing of the ears; there is also no evidence that he had any complaints, treatment, or diagnoses related to his knees.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

The Veteran's May 2008 VA feet and joints examination reports indicate that he complained of chronic left foot and ankle pain since service; the Veteran reported an injury to the left foot and ankle during basic training in 1974, and opined that his smaller left foot contributed to his current left foot disability.  The VA examination report indicates that the Veteran was diagnosed with degenerative joint disease of the left foot, with low bone density; his left ankle was normal upon physical evaluation and x-ray.  

The VA examiner found that, although the Veteran's service treatment records confirm treatment for complaints related to the Veteran's left foot and ankle, there is no evidence that the Veteran was treated for his left foot again until December 2007.  The VA examiner pointed out that there was no evidence that the Veteran had a chronic left foot condition, despite the degenerative changes shown on x-ray which could not be correlated to his service; the VA examiner found that the Veteran's degenerative changes were likely related to the aging process, and not a chronic condition, providing evidence against this claim.  

Similarly, the Board notes that the Veteran's bilateral knee disabilities, diagnosed as osteoarthritis of the knees, had onset in approximately 1993.  According to the Veteran's April 2003 VA nonservice-connected pension examination, the Veteran reported that his bilateral knee pain began approximately 10 years prior to the examination (years after service); he did not associate his knee complaints with his service.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (requiring evidence of chronicity and continuity of symptomatology).  The Board finds the Veteran himself has supplied highly probative factual evidence against his own claim.   

Likewise, the May 2008 VA feet and joints examiner found that, despite the Veteran's complaints related to a sprained ankle in service, the objective medical evidence clearly indicates that the Veteran does not have a left ankle disability at this time.  Additionally, the Veteran denied experiencing tinnitus or ear noise during service or at the May 2008 VA audiological examination.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

The Board acknowledges that the Veteran complains of left foot and ankle pain, but also points out that "pain" is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a left foot disability, a left ankle disability, bilateral knee disabilities, or tinnitus during or as a result of his service in the military; to the contrary, there is medical evidence against such a finding.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal probative value, outweighed by the negative evidence against this claim.  The Board finds that the Veteran is competent to describe the nature of his left foot, bilateral knee, and left ankle symptoms, but not to provide a diagnosis or link his symptoms to his service.  The Veteran has not described any symptoms of tinnitus.  In fact, at a recent VA examination the Veteran contends he did not have this disability (ringing in the ears). 

Based on the above, the Board finds the Veteran's history of relating his claimed left foot disability, left ankle disability, and bilateral knee disabilities to his service is not credible; his claim of tinnitus is also not credible.  During service, he made complaints related to his left foot and left ankle, but he had no related diagnoses at the time of his service separation examination; he has made no allegations beyond his claim for service connection with regard to his claimed tinnitus and bilateral knee disabilities.  Again, the Board points out that the Veteran did not associate his bilateral knee osteoarthritis with his service until he filed his claim for service connection many years after service.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection (continuity of symptoms since service), and the Veteran does not allege that his left foot disability, left ankle disability, bilateral knee disabilities, and tinnitus are related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not have a left foot disability, a left ankle disability, bilateral knee disabilities, or tinnitus, that are attributable to active service or service-connected disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

For VA purposes, "impaired hearing" will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board finds that the medical evidence of record supports the Veteran's contention that he has a bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service, and his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as an infantryman.  According to the Veteran, he had in-service noise exposure due to explosives, personnel carriers, and helicopters.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his May 2008 VA audiological examination confirms that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at the VA examination revealed the Veteran had auditory thresholds in excess of 40 decibels at 3000 and 4000 Hertz in the left ear, and auditory thresholds for at 500, 1000, 3000, and 4000 Hertz are greater than 26 decibels.

The Board acknowledges that the Veteran had normal hearing at entrance into service, and upon a 1987 Reserve separation examination, but points out that the Veteran's in-service audiograms in April 1975, February 1978, and December 1980 show decreased hearing, supporting the Veteran's claim of a problem that began in service; the Board also notes that the Veteran was treated during service for an air/bone gap in 1981.  The Board also acknowledges that the May 2008 VA audiological examiner did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service, as the Veteran had normal hearing at discharge; the VA examiner found that the etiology of the Veteran's hearing loss was not likely to be related to the Veteran's service, and concluded that his hearing loss could be consistent with a middle ear pathology.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  

In this regard, the Board notes that the VA audiological examiner based the opinion on the absence of hearing loss at the Veteran's discharge from service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss; the Board points out that the VA audiological examiner conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the May 2008 VA examination report was far from being clear or definitive as to etiology.  Nonetheless, the Veteran consistently and credibly contended (regarding this issue) that in-service noise exposure caused his bilateral hearing loss and that it has been continuing to the present.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statement that he did not have tinnitus, evidence against his own claim, supports this finding.     

Moreover, the Board finds that the examiner's negative opinion regarding hearing loss was apparently based on an erroneous assumption that service connection for this condition required a documentary showing of hearing loss in service.  Simply put, had the VA examiner known that such a documentary showing was not required, the Board believes that the VA examiner would have opined a relationship between hearing loss and the Veteran's period of active service.  In short, the opinion of the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of both chronicity and continuing disability.  The competent and credible medical evidence of record therefore supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss.  Accordingly, service connection is warranted for bilateral hearing loss disability.

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in November 2007 and February 2008 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in 2008 in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claims including the Veteran's history and physical evaluation to determine the nature and etiology of any left foot and ankle disabilities, as well as hearing loss and tinnitus.  The Board acknowledges that the Veteran has not been examined by VA in connection with his claim for knee disabilities, but as previously explained, the Veteran's knee disability began many years after his discharge from service, and as such, no examination to determine the etiology is required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

ORDER

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral tinnitus is denied.  


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran has not been provided with VA examinations in order to address whether his claimed residuals of a deviated septum are related to his active military service.  The evidence of record indicates that the Veteran was treated for a deviated septum during his service.  In particular, the Veteran contends that his current sleep apnea is one of his residuals of surgical treatment for a deviated septum during his military service.   However, the Board finds that it is unclear from the available medical evidence whether there are any residuals of the Veteran's in-service treatment for a deviated septum, including sleep apnea.  Simply stated, it is very unclear if the Veteran has a "disability" related to this treatment in service, at this time. 

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   As there is evidence of a current nasal disability, treatment during service for his deviated septum, and competent testimony as to continuity of symptomatology, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection for residuals of treatment for a deviated septum, particularly in light of the Veteran's assertion of a causal relationship between his current disability and the events of his service.  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, since it is necessary to remand these claims, the more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for an appropriate VA examination to determine whether any of the claimed residuals of a deviated septum are related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  

The examiners should provide the following opinions:

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that he has any current residual disability from treatment of a deviated septum that are related to his service in the military.  

2.  The RO/AMC should review the examination report and ensure that the requested opinion has been provided with sufficient rationale. 

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the April 2009 statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


